Citation Nr: 0614605	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  94-37 399	)	DATE
	)
	)
Received on appeal from the Department of Veterans Affairs 
Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
knee disorder.

2.  Entitlement to service connection for residuals of a left 
knee disorder.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for a left foot 
disorder.

5.  Entitlement to an initial rating in excess of 10 percent 
for deviated nasal septum.

6.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

7.  Entitlement to an initial compensable rating for 
sinusitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from March 1981 to March 1986.

This cases comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
Los Angeles, California, and Manila, the Republic of the 
Philippines.  

In November 2003, the Board remanded the case to VA's Appeals 
Management Center (AMC) for additional development.  

The issues of service connection for a left knee disorder and 
service connection for an eye disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  By rating decision of March 1996, service connection for 
residuals of a left knee injury was denied and the veteran 
was properly notified of the decision.  

2.  The veteran did not appeal the March 1996 decision and it 
became final.

3.  Evidence received at the RO since the March 1996 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for a left knee disorder.  

4.  Competent medical evidence relates a left heel spur to 
active service.

5.  The maximum schedular rating available for deviated nasal 
septum has been in effect for the entire appeal period.

6.  Hypertension has been manifested throughout the appeal 
period by systolic blood pressure readings of less than 200 
mm/Hg and diastolic blood pressure readings of less than 110 
mm/Hg.  

7.  Sinusitis has been manifested throughout the appeal 
period by discharge, crusting or scabbing, and infrequent 
headaches.  

8.  Competent medical evidence does not show three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  


CONCLUSIONS OF LAW

1.  The March 1996 RO rating decision, which denied service 
connection for residuals of a left knee injury, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for residuals of a left 
knee injury and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  A left heel spur was incurred in active military service.  
38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp,. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

4.  The criteria for a schedular rating greater than 10 
percent for deviated nasal septum are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.97, 
Diagnostic Code 6502 (in effect prior to October 7, 1996); 
38 C.F.R. § 4.97, Diagnostic Code 6502 (2005).

5.  The criteria for an initial schedular rating greater than 
10 percent for hypertension are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.104, 
Diagnostic Code 7101 (in effect prior to January 12, 1998); 
§ 4.104, Diagnostic Code 7101 (2005).

6.  The criteria for an initial 10 percent schedular rating 
for sinusitis are met for the entire appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.97, Diagnostic Code 6514 (in effect prior to October 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  VA must tell a claimant 
the types of medical and lay evidence that the claimant could 
submit that is relevant to establishing disability.  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his various 
claims.  VA provided rating decisions, statements of the 
case, and supplemental statements of the case.  VA sent 
notice letters in April 2004, March 2005, and August 2005.  
These documents provided notice of the laws and regulations 
as well as the reasons for the determinations made regarding 
the claims.  These documents informed the veteran of what 
evidence is needed to substantiate the claims.  The letters 
also told the veteran what evidence he should submit and what 
evidence VA would try to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  In this case, the Board did remand 
the case in November 2003.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
VA's notice to the veteran must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this decision, service connection is granted for a left 
heel spur and an initial 10 percent rating is granted for 
sinusitis.  The RO must next assign an initial disability 
rating for the heel spur and an effective date for that 
rating and an effective date for a 10 percent rating for 
sinusitis.  The effective dates should be the same as the 
effective dates for the grant of service connection for the 
heel spur and for sinusitis.  If the veteran is dissatisfied 
with either the disability rating for the heels spur, or the 
effective for the heel spur rating, or the effective date for 
the sinusitis rating, he is invited to submit a notice of 
disagreement in accordance with the appeal instructions 
accompanying the rating decision to be issued by the RO.  
Thus, no unfair prejudice will result from the Board's 
handling of the matter at this time.  

New and Material Evidence for a Left Knee Disorder

In a March 1996 rating decision, the RO found a prior left 
knee-related claim to be not well grounded.  The veteran did 
not appeal that decision and it became final.  Before VA may 
consider that claim again, the veteran must submit new and 
material evidence to support the claim.  38 U.S.C.A. §§ 5108, 
7105(b), (c); 38 C.F.R. §§ 3.156(a).  VA regulations that 
define "new and material" evidence were revised effective 
August 29, 2001; however, because the new claim was received 
prior to this date, the former, more liberal regulation 
applies. 

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  With respect to any application 
to reopen a finally decided claim, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

The relevant evidence considered in the March 1996 RO rating 
decision consists of the veteran's service medical records 
(SMRs), VA records, private medical records, and the 
veteran's claims and statements.  The SMRs reflect bilateral 
knee abrasions in October 1981.  The SMRs reflect left foot 
and left ankle pains in 1984, but no further knee complaint.  

The SMRs also reflect that during a March 1985 physical 
examination for officer candidate school, the examiner found 
the lower extremities to be abnormal, but mentioned only a 
very recent fibroma removal from the left buttock.  The 
veteran completed a medical history questionnaire in March 
1985, but checked "no" to: (1) history of arthritis, 
rheumatism, or bursitis; (2) bone, joint, or other deformity; 
(3) lameness, and, (4) trick or locked knee.  

The veteran continued active military service until March 
1986, but he apparently did not undergo a separation 
examination, as no separation examination report is of 
record.  Nor is there a medical history questionnaire dated 
since March 1985 upon which the veteran might have reported 
left knee pain.

A June 1989 VA X-ray of the left knee was normal; however, 
the report notes that the X-ray was ordered because of pain 
and occasional locking.

In December 1991, the veteran filed a claim for VA 
compensation benefits.  He listed left foot, left heel, and 
left ankle disorders.  He stated that he injured the left 
foot in March 1986, but did not mention the left knee. 

In April 1992, Luis Francisco, M.D., forwarded a June 1989 
report that reflects that the veteran complained of a left 
knee problem, among others.  In June 1989, Dr. Francisco had 
written, "These probs have been present for years now."  
"Knee does not give out."  "Knee FROM [full range of 
motion] ? crepit. ? swell. ? erythema.  Imp. Knee strain."  

In June 1993, the RO received post service employee health 
records.  A June 1989 entry notes that the veteran complained 
of chronic left knee pain since 1981, while in service.  The 
report notes that there was no history of injury or trauma.  
The examiner found mild tenderness on the medial side of the 
patella.

In February 1996, the veteran claimed entitlement to service 
connection for residuals of a left knee injury.  He submitted 
an April 1995 private surgery report for a left medial 
meniscal tear.  Significantly, the report notes that there 
was no specific past injury.  Arthroscopy revealed a meniscal 
tear, grade 2 to 3 chondromalacia patella, and significant 
medial plica causing painful motion. 

In March 1996, the RO denied entitlement to service 
connection for a left knee injury.  The RO found no evidence 
of left knee injury in the SMRs and no evidence of a current 
chronic left knee disability.  Confusingly, after finding no 
chronic left knee disability, the RO determined that there 
was no link between active service and the current left knee 
meniscectomy.

VA must review the evidence submitted since March 1996 to 
determine whether any of it is sufficiently new and material 
to warrant reopening the claim.  The newly submitted evidence 
must simply be so significant that it must be considered to 
fairly decide the merits of the claim.  The newly submitted 
evidence includes both VA and private clinical records and a 
lay witness report.  The lay witness report is discussed 
below.   

In January 1998, a former supervisor recalled that the 
veteran had complained of left knee pains while serving in 
Korea in 1981 and 1982 and while serving in the Philippines 
in 1984.  The retired master sergeant stated, "His 
dedication to his military duties precluded him from going to 
sick call."  

The above lay witness statement is competent evidence of an 
event clearly observable.  Competent lay evidence is defined 
as that evidence which does not require specialized 
education, training, or experience.  38 C.F.R. § 3.159(a)(2); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  When 
reopening a finally decided claim, the Board must assume the 
credibility of the newly submitted evidence.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Court has found 
error where the Board assessed credibility prior to reopening 
a claim.  Id.  

Because the RO had based its previous denial decision, in 
part, on lack of evidence of documented knee pain during 
active service, the lay witness evidence is certainly new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for a left knee disorder.  
The Board therefore grants the application to reopen the 
claim.  The claim is addressed in the Remand portion of this 
decision.

Service Connection for a Left Foot Disorder

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

A VA medical doctor examined the veteran in August 2005 and 
noted that a left heel spur represented the only detectable 
left-foot disability.  The physician could not discern the 
etiology of the heel spur, but nonetheless felt that is was 
likely that active service had caused or aggravated the 
disorder.  This opinion is persuasive as to the diagnosis and 
etiology, as the physician appears to have based the opinion 
on personal examination, claims file review, and X-rays.  No 
competent medical evidence tends to controvert this opinion.  

The veteran himself has linked left heel pain to active 
service.  Concerning the use of the veteran's claim as 
competent evidence, the veteran may competently report the 
date of onset of foot pain.  He may not, however, competently 
offer a diagnosis or etiology of that diagnosis.  38 C.F.R. 
§ 3.159(a)(1); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

After weighing the competent evidence the Board finds that 
the evidence favors service connection for a left heel spur.  
38 U.S.C.A. § 5107; Gilbert, supra.  The Board will therefore 
grant service connection for a left heel spur.  

Initial Rating for Deviated Nasal Septum

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records. 38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board considers the initial rating from the 
initial effective date forward.  An increase in disability 
need not be shown.  Fenderson v. West, 12 Vet. App. 119, 126-
7 (1999).  

Deviated nasal septum has been rated 10 percent disabling for 
the entire appeal period under Diagnostic Code 6502.  During 
the appeal period, the rating criteria were revised.  Prior 
to October 7, 1996, traumatic deviation of the nasal septum 
resulting in marked interference with breathing space 
warrants a 10 percent rating; with only slight symptoms, a 
zero percent rating is assigned.  10 percent is the maximum 
schedular rating available.  38 C.F.R. § 4.97, Diagnostic 
Code 6502 (effective prior to October 7, 1996).  

Under revised Diagnostic Code 6502 (2005), traumatic 
deviation of the nasal septum with 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side warrants a 10 percent rating.  10 percent is the 
only listed schedular rating.  The zero percent rating was 
deleted.  38 C.F.R. § 4.97, Diagnostic Code 6502 (2005).  

An October 1992 VA examination report reflects severe left 
sided blockage and postnasal drip with hyperplasia of the 
posterior pharyngeal lymphoid tissue.  The diagnosis was 
rhinitis and nasal obstruction secondary to severe septal 
deviation.  

A December 1992 report from D.L. Colgrove, M.D., reflects 
that trauma resulted in marked deviated nasal septum with 80 
percent occlusion on the left and 50 percent occlusion on the 
right.

A May 1999 VA examination report reflects a previous 
septoplasty to restore airways, with some relief provided.  
The veteran reported dry throat and post nasal drip.  The 
inferior turbinates were boggy and hypertrophic, but no other 
obstruction was seen.  There was no purulent discharge, 
tenderness, or crusting.  The assessment was allergic rhino-
sinusitis.  

According to a March 2001 VA examination report, there was 40 
percent blockage on the right and 30 percent on the left.  
The diagnosis was allergic rhinitis. 

According to an August 2005 VA examination report, only 25 
percent of predicted airflow was found on the left and only 
50 percent was found on the right.  

From the above facts, the Board finds that the veteran's 
deviated nasal septum (due to trauma) has been manifested 
throughout the appeal period by marked interference with 
breathing space.  The RO has already assigned the maximum 
schedular rating available for the entire appeal period for 
deviated nasal septum.  For that reason, it need not be 
discussed further.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for an initial schedular rating higher than 10 percent for 
deviated nasal septum must therefore be denied.  

Initial Rating for Hypertension

Hypertension has been rated 10 percent disabling for the 
entire appeal period under 38 C.F.R. § 4.104, Diagnostic Code 
7101.  During the appeal period, the rating criteria were 
revised.  

Prior to January 12, 1998, a 10 percent rating for essential 
arterial hypertension is warranted for diastolic blood 
pressure of predominantly 100 or more.  A 10 percent rating 
is also warranted if continuous medication for control is 
needed where there is a history of diastolic pressure 
predominantly 100 or more.  A 20 percent rating is not 
warranted for hypertension unless diastolic blood pressure is 
predominantly 110 or more with definite symptoms.  A 40 
percent rating is warranted for predominant blood pressure of 
120 or more and severe symptoms.  A 60 percent rating, the 
highest rating available under this diagnostic code, is 
warranted for predominant blood pressure of 130 or more and 
severe symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(effective prior to January 12, 1998).  

Under the revised criteria of Diagnostic Code 7101, a 10 
percent rating is warranted if hypertension is manifested by 
diastolic blood pressure predominantly 100 or more, or if the 
systolic pressure is predominantly 160 or more.  A 10 percent 
rating is also warranted if the condition requires continuous 
medication for control, and there is a history of diastolic 
pressure predominantly 100 or more.  A 20 percent rating is 
warranted if the diastolic pressure is predominantly 110 or 
more, or if the systolic pressure is predominantly 200 or 
more.  A 40 percent rating is warranted if the diastolic 
pressure is predominantly 120 or more.  A 60 percent rating 
(the highest available rating) is warranted if the diastolic 
pressure is predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2002).  

Diastolic blood pressure readings recorded over the 15-year 
appeal period were predominantly well below 110 mm/Hg.  None 
of the blood pressure readings during that period contains a 
systolic blood pressure reading of 200 mm/Hg or more.  Thus, 
there is no basis to assign an initial rating greater than 10 
percent for hypertension under either the former or the 
revised rating criteria.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for an initial rating greater than 10 percent for 
hypertension must therefore be denied.  




Initial Rating for Sinusitis

Sinusitis has been noncompensably rated for the entire appeal 
period under 38 C.F.R. § 4.97, Diagnostic Code 6514.  During 
the appeal period, the rating criteria were revised.  

The prior provisions of 38 C.F.R. § 4.97, Diagnostic Code 
6514 (effective prior to October 7, 1996), provide that a 10 
percent evaluation is warranted for "moderate" sinusitis, 
that is, where discharge, or crusting, or scabbing, [or] 
infrequent headaches are shown. A 30 percent evaluation is 
warranted for "severe" sinusitis, characterized by 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  A 50 percent evaluation is warranted for 
sinusitis following radical surgery with chronic 
osteomyelitis requiring repeated curettage, or; severe 
symptoms after repeated operations.  38 C.F.R. § 4.97, 
Diagnostic Code 6514 (effective prior to October 7, 1996).

Under the current rating criteria, a 10 percent evaluation is 
warranted for one or two incapacitating episodes of sinusitis 
per year requiring prolonged (lasting four to six weeks) 
antibiotic treatment; or, three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted for sinusitis when there are three or 
more incapacitating episodes per year requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation is warranted for sinusitis 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  An incapacitating episode 
of sinusitis means one that requires bed rest and treatment 
by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6514 
(2005).

In May 1999, A VA physician examined the veteran's sinuses 
and offered an assessment of allergic rhino-sinusitis.  The 
veteran reported headache, stuffiness, congestion, runny and 
itchy eyes, clear mucous, sneezing and coughing.  He denied 
purulent discharge.  He reported up to five periods of 
incapacitation per month. 

In August 2005, a VA physician performed a compensation 
examination for sinusitis.  The physician concluded that the 
veteran had moderate sinusitis with discharge, crusting or 
scabbing, and infrequent headaches.  The physician did not 
find severe sinusitis with frequent incapacitating headaches.  
Private medical evidence and earlier dated VA clinical 
records do not supply any additional pertinent information.  

The Board finds that the veteran's sinusitis has been 
manifested throughout the appeal period by discharge, 
crusting or scabbing, and infrequent headaches.  Not shown 
are three or more incapacitating episodes per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

After considering all the evidence of record, the Board finds 
that the evidence favors a10 percent initial rating for 
sinusitis for the entire appeal period.  The claim for a 
compensable initial rating for sinusitis must therefore be 
granted.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2005) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, deviated nasal septum, hypertension, and 
sinusitis have not been shown, or alleged, to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a left 
knee disability is reopened.  To this extent, the appeal is 
granted.  

Service connection for a left heel spur is granted.  

A schedular rating greater than 10 percent for deviated nasal 
septum is denied. 

A schedular rating greater than 10 percent for hypertension 
is denied. 

An initial 10 percent schedular rating for sinusitis is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

Where there is a reasonable possibility that current 
conditions are related to or are residual of conditions 
experienced in service, VA should obtain a medical opinion as 
to the likelihood of a relationship between current residuals 
and symptoms experienced during active service.  Horowitz v. 
Brown, 5 Vet. App. 217 (1993).  

The claims file should be returned to the VA physician who 
conducted the orthopedic examination of August 30, 2005.  The 
physician is asked to review the SMRs, note the reports of 
chronic left knee pains during active service, note the June 
1989 VA and private medical records of a history of left knee 
pain, and offer an opinion addressing whether it is at least 
as likely as not (50 percent or greater probability) that the 
current left knee disorder began during active military 
service.  

In a November 2003 remand instruction, the Board requested 
that an appropriate specialist examine the veteran's eyes to 
determine the nature, date of onset, and etiology of any eye 
disorder.  For each identified disorder, the specialist was 
to address whether it is at least as likely as not (50 
percent or greater probability) that such disorder began 
during or was made worse by active military service.  The 
claims file reflects that an O.D. (optometrist) rather than 
an M.D. (ophthalmologist) examined the veteran.  The 
optometrist offered impressions of eye disorders, but did not 
address the date of onset or determine the likelihood of a 
nexus to active service.  The Court has held that when the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  VA must review the entire file and 
ensure for the remaining issues on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159 (2005)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that; 
(1) includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined in 
Dingess/Hartman v. Nicholson, supra; and, 
(2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant.

2.  The AMC should make arrangements for 
an ophthalmologist to review the 
pertinent evidence in the claims file, 
examine the veteran's eyes, and offer any 
diagnosis forthcoming.  For each 
diagnosis offered, the physician is asked 
to address whether it is at least as 
likely as not (50 percent or greater 
probability) that the disorder began 
during active service, or if it existed 
prior to active service, then address 
whether it is at least as likely as not 
that it was aggravated during active 
service.

The ophthalmologist is asked to note 
her/his review of the claims file and to 
provide a rationale for any conclusion in 
a legible report.  

3.  The AMC should make arrangements for 
the physician who performed the August 
2005 VA orthopedic examination to review 
the SMRs, note the veteran's and another 
lay witness's report of the veteran's 
chronic left knee pains during active 
service, note the June 1989 VA and 
private medical records mentioning left 
knee pain, and offer an opinion 
addressing whether it is at least as 
likely as not (50 percent or greater 
probability) that the current left knee 
strain and contusion and/or the 1995 left 
knee meniscal tear with grade two to 
three chondromalacia patella and 
significant medial plica began during 
active service.

The physician is asked to note her/his 
review of the relevant evidence in the 
claims file and to provide a rationale 
for any conclusion in a legible report.  
The veteran may be examined if necessary.  

4.  After the development requested above 
has been completed to the extent 
possible, the AMC or RO should again 
review the record and adjudicate the two 
service connection claims.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be given an opportunity to 
respond thereto.

Thereafter, the claims folder should be returned to the 
Board, if in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claims.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2005).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


